UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [ X ] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-09785 TRI CITY BANKSHARES CORPORATION (Exact name of registrant as specified in its charter) Wisconsin (State or other jurisdiction of incorporation or organization) 39-1158740 (IRS Employer Identification No.) 6400 S. 27th Street, Oak Creek, WI (Address of principal executive offices) (Zip Code) (414) 761-1610 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES X NO Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES NO Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Checkone): Large accelerated filer Accelerated filer Non-accelerated filer (Do not check if a smaller reporting company) Smaller reporting company X Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES NO X The number of shares outstanding of the registrant’s $1.00 par value common stock as of May 11, 2011 was 8,904,915 shares. PART I - FINANCIAL INFORMATION ITEM 1 - FINANCIAL STATEMENTS 3 ITEM 2 - MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 25 ITEM 3 - QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 35 ITEM 4 - CONTROLS AND PROCEDURES 35 PART II - OTHER INFORMATION ITEM 1 - LEGAL PROCEEDINGS 36 ITEM 1A - RISK FACTORS 36 ITEM 2 - UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 37 ITEM 3 - DEFAULTS UPON SENIOR SECURITIES 37 ITEM 5 - OTHER INFORMATION 37 ITEM 6 - EXHIBITS 37 Signatures 38 Exhibit Index 39 2 PART I - FINANCIAL INFORMATION ITEM 1 - FINANCIAL STATEMENTS TRI CITY BANKSHARES CORPORATION CONSOLIDATED BALANCE SHEETS March 31, (Unaudited) December 31, ASSETS Cash and due from banks $ $ Federal funds sold Cash and cash equivalents Held to maturity securities, fair value of $306,982,206 and $227,276,572 as of March 31, 2011 and December 31 2010, respectively Loans, less allowance for loan losses of $9,870,254 and $9,526,592 as of March 31, 2011 and December 31,2010, respectively Premises and equipment – net Cash surrender value of life insurance Mortgage servicing rights – net Core deposit intangible Other real estate owned Accrued interest receivable and other assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY LIABILITIES Deposits Demand $ $ Savings and NOW Other time Total Deposits Other borrowings Accrued interest payable and other liabilities Total Liabilities COMMITMENTS AND CONTINGENCIES STOCKHOLDERS’ EQUITY Cumulative preferred stock, $1 par value, 200,000 shares authorized, no shares issued - - Common stock, $1 par value, 15,000,000 shares authorized, 8,904,915 shares issued and outstanding of March 31, 2011 and December 31, 2010 Additional paid-in capital Retained earnings Total Stockholders’ Equity TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ See notes to unaudited consolidated financial statements. 3 TRI CITY BANKSHARES CORPORATION CONSOLIDATED STATEMENTS OF INCOME For Three Months Ended March 31, 2011 and 2010 (Unaudited) INTEREST INCOME Loans $ $ Investment Securities: Taxable Tax exempt Federal funds sold Total Interest Income INTEREST EXPENSE Deposits Other borrowings Total Interest Expense Net interest income before provision for loan losses Provision for loan losses Net interest income after provision for loan losses NONINTEREST INCOME Service charges on deposits Loan servicing income Net gain on sale of loans Increase in cash surrender value of life insurance Non-accretable loan discount Other income Total Noninterest Income NONINTEREST EXPENSE Salaries and employee benefits Net occupancy costs Furniture and equipment expenses Computer services Advertising and promotional Regulatory agency assessments Office supplies Acquisition expense - Core deposit intangible amortization Other Total Noninterest Expense Income before income taxes Less: Applicable income taxes Net Income $ $ Basic and fully diluted earnings per share $ $ Dividends per share $ - $ Weighted average shares outstanding See notes to unaudited consolidated financial statements. 4 TRI CITY BANKSHARES CORPORATION CONSOLIDATED STATEMENTS OF CASH FLOWS For Three Months Ended March 31, 2011 and 2010 (Unaudited) CASH FLOWS FROM OPERATING ACTIVITIES Net Income $ $ Adjustments to reconcile net income to net cash flows provided by operating activities: Depreciation Amortization of servicing rights, premiums and discounts -net (1,087,914 ) Net gain on sale of loans (235,263 ) (165,987 ) Amortization of core deposit intangible Provision for loan losses Proceeds from sales of loans held for sale Originations of loans held for sale (10,815,291 ) (8,612,780 ) Increase in cash surrender value of life insurance (114,533 ) (115,329 ) Gain on other real estate owned (187,469 ) (441,272 ) Gain on sale of other real estate owned (500 ) - Net change in: Accrued interest receivable and other assets (133,132 ) Accrued interest payable and other liabilities (644,950 ) (1,556,573 ) Net Cash Flows Provided by Operating Activities CASH FLOWS FROM INVESTING ACTIVITIES Activity in held to maturity securities: Maturities, prepayments and calls Purchases (90,783,506 ) (63,524,243 ) Net decrease in loans Purchases of premises and equipment – net (301,530 ) (321,909 ) Proceeds from sale of other real estate owned Net Cash Flows Used In Investing Activities (67,665,513 ) (38,695,766 ) CASH FLOWS FROM FINANCING ACTIVITIES Net decrease in deposits (16,402,148 ) (23,678,748 ) Net change in other borrowings (3,211,217 ) (369,076 ) Dividends paid - (2,671,471 ) Net Cash Flows Used in Financing Activities (19,613,365 ) (26,719,295 ) Net Change in Cash and Cash Equivalents (85,185,588 ) (59,583,421 ) CASH AND CASH EQUIVALENTS - BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS - END OF PERIOD $ $ Non Cash Transactions: Loans receivable transferred to other real estate owned $ $ Mortgage servicing rights resulting from sale of loans $ $ Supplemental Cash Flow Disclosures: Cash paid for interest $ $ Cash paid for income taxes $ $ See notes to unaudited consolidated financial statements. 5 TRI CITY BANKSHARES CORPORATION NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS 1. Basis of Presentation The accompanying unaudited consolidated financial statements of Tri City Bankshares Corporation (“Tri City” or the “Corporation”) have been prepared in accordance with accounting principles generally accepted in the United States (“GAAP”) for interim financial information and with the instructions to Form 10-Q and Article 8 of Regulation S-X. Accordingly, they do not include all of the information and footnotes required by GAAP for complete financial statements. These consolidated financial statements should be read in conjunction with the audited consolidated financial statements and the notes thereto included in the Corporation’s Annual Report on Form 10-K for the year ended December 31, 2010 (the “2010 Form 10-K”). The December 31, 2010 financial information included herein is derived from the December 31, 2010 Consolidated Balance Sheet of TriCity, which is included in the 2010 Form 10-K. The Corporation’s business is conducted primarily through its wholly-owned banking subsidiary, Tri City National Bank (“Bank”). In the opinion of management, the accompanying unaudited consolidated financial statements contain all interim adjustments, consisting of normal recurring accruals, for a fair presentation of the results for the interim periods presented. The operating results for the first three months of 2011 are not necessarily indicative of the results that may be expected for the entire 2011 fiscal year. Tri City has evaluated the consolidated financial statements for subsequent events through the date of the filing of this Form 10-Q. 2.Use of Estimates In preparing consolidated financial statements in conformity with GAAP, management is required to make estimates and assumptions that affect the reported amounts of assets and liabilities as of the date of the balance sheet and reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Material estimates that are particularly susceptible to significant change in the near term relate to the determination of the allowance for loan losses and the estimated fair market values of both the acquired loans and other real estate owned. 3.Recent Accounting Pronouncements ASU No. 2010-20, “Receivables (Topic 310): Disclosure about Credit Quality of Financing Receivables and Allowance For Credit Losses.” This guidance requires an entity to provide disclosures that facilitate the evaluation of the nature of credit risk inherent in its portfolio of financing receivables; how that risk is analyzed and assessed in determining the allowance for credit losses; and the changes and reasons for those changes in the allowance for credit losses. To achieve those objectives, disclosures on a disaggregated basis must be provided on two defined levels: (1) portfolio segment; and (2) class of financing receivable. This guidance makes changes to existing disclosure requirements and includes additional disclosure requirements relating to financing receivables. Short-term accounts receivable, receivables measured at fair value or lower of cost or fair value and debt securities are exempt from this guidance. The disclosures related to period-end information were required to be provided in all interim and annual periods ending on or after December 15, 2010. Disclosures of activity that occurs during the reporting period are required in interim and annual periods beginning on or after December 15, 2010. The provisions of ASU No. 2010-20 had no impact on the Corporation’s consolidated financial condition, results of operations or liquidity. “ASU No. 2011-2, “Receivables (Topic 310): A Creditor’s Determination of Whether a Restructuring Is a Troubled Debt Restructuring.” This guidance provides additional guidance and clarification to assist creditors in determining whether a creditor has granted a concession and whether the debtor is experiencing financial difficulties for purposes of determining whether a restructuring constitutes a troubled debt restructuring. The amendments to Topic 310 clarify guidance on the creditor’s evaluation of whether it granted a concession by requiring the creditor to evaluate whether: (1) the debtor does not otherwise have access to funds at a market rate for debt with similar risk characteristics as the restructured debt such that the restructuring should be considered below-market rate, which may indicate that the creditor has granted a concession; (2) a temporary or permanent increase in the contractual interest rate as a result of the restructuring does not preclude the restructuring from being a concession as the new contractual rate may be below-market; and (3) a restructuring that results in a delay that is insignificant is not a concession. The guidance also clarifies the whether a debtor is experiencing financial difficulties even though the debtor may not be in default. The amendments are effective for the first interim or annual period beginning on or after June 15, 2011. The provisions of this guidance will not have a material impact on the Corporation’s consolidated financial condition, results of operations or liquidity. 6 4.Fair Value of Financial Instruments The accounting guidance for fair value measurements and disclosures establishes a three-level valuation hierarchy for disclosure of fair value measurements.The valuation hierarchy favors the transparency of inputs to the valuation of an asset or liability as of the measurement date and thereby favors use of Level 1 if appropriate information is available, and otherwise Level 2 and finally Level 3 if a Level 2 input is not available. The three levels are defined as follows. · Level 1 — Fair value is based upon quoted prices (unadjusted)for identical assets or liabilities in active markets in which the Corporation can participate. · Level 2 — Fair value is based upon quoted prices for similar (i.e., not identical) assets and liabilities in active markets, and other inputs that are observable for the asset or liability, either directly or indirectly, for substantially the full term of the financial instrument. · Level 3 — Fair value is based upon financial models using primarily unobservable inputs. A financial instrument’s categorization within the valuation hierarchy is based upon the lowest level of input within the valuation hierarchy that is significant to the fair value measurement. The Corporation has an established process for determining fair values.Fair value is based upon quoted market prices, where available.If listed prices or quotes are not available, fair value is based upon internally developed models that use primarily market-based or independently-sourced market parameters, including interest rate yield curves and option volatilities. Valuation adjustments may be made to ensure that financial instruments are recorded at fair value.These adjustments include amounts to reflect counterparty credit quality, creditworthiness, liquidity and unobservable parameters that are applied consistently over time.Any changes to the valuation methodology are reviewed by management to determine appropriateness of the changes.As markets develop and the pricing for certain products becomes more transparent, the Corporation expects to continue to refine its valuation methodologies. The methods described above may produce a fair value estimate that may not be indicative of net realizable value or reflective of future fair values.Further, while the Corporation believes its valuation methods are appropriate and consistent with other market participants, the use of different methodologies or assumptions to determine the fair value of certain financial instruments could result in different estimates of fair values of the same financial instruments at the reporting date. The following is a description of the valuation methodologies used by the Corporation to estimate fair value, as well as the general classification of financial instruments pursuant to the valuation hierarchy: Cash and cash equivalents – Due to their short-term nature, the carrying amount of cash and cash equivalents approximates fair value. Fed funds sold – Due to their short-term nature, the carrying amount of Fed funds sold approximates fair value. Held to maturity securities – The fair value is estimated using quoted market prices. Non-marketable equity securities – The fair value is estimated using values of comparable securities. Loans held for investment - The Bank does not record loans held for investment at fair value on a recurring basis.However, from time to time, a particular loan may be considered impaired and an allowance for loan losses established.Loans for which it is probable that payment of interest and principal will not be made in accordance with the contractual terms of the loan agreement are considered impaired.Once a loan is identified as individually impaired, management measures impairment in accordance with relevant accounting guidance.The fair value of impaired loans is estimated using one of several methods, including collateral value, market value of similar debt, enterprise value, liquidation value or discounted cash flows.Those impaired loans not requiring an allowance represent loans for which the fair value of the expected repayments or collateral exceed the recorded investments in such loans.At March 31, 2011, substantially all of the impaired loans were evaluated based on the fair value of the collateral.In accordance with relevant accounting guidance, impaired loans where an allowance is established based on the fair value of collateralrequire classification in the fair value hierarchy.When the fair value of the collateral is based on anobservable marketprice or a current appraised value, the Bank records the impaired loan as a nonrecurring Level 2 valuation.Valuations based on management estimates are recorded as nonrecurring Level 3.Mortgage loans available for sale and held for investment are valued using fair values attributable to similar mortgage loans.The fair value of the other loans is based on the fair value of obligations with similar credit characteristics. 7 Cash surrender value of life insurance policies – Fair value is based on the cash surrender value of the individual policies as provided by the insurance agency. Mortgage Servicing Rights - The Bank does not record Mortgage Servicing Rights (MSRs) at fair value on a recurring basis.However, from time to time, MSRs may be considered impaired and a valuation allowance is established.MSRs for which amortized cost exceeds fair value are considered impaired.The fair value of MSRs is estimated using the third-party information for selected asset price tables for servicing cost and servicing fees applied to the Bank’s portfolio of serviced loans.The Bank records impaired MSRs as a nonrecurring Level 2 valuation. Other real estate owned - Loans on which the underlying collateral has been repossessed are recorded at the lesser of (i) carrying value or (ii) at fair valueless estimated costs to sell upon transfer to other real estate owned.Fair value is based upon independent market prices, appraised values of the collateral or management’s estimation of the value of the collateral.When the fair value of the collateral is based on an observable market price or a current appraised value, the Bank records the other real estate owned as a nonrecurring Level 2valuation.Valuations based on management estimates are recorded as nonrecurring Level 3. Deposit Accounts - The fair value of demand deposits and savings accounts approximates the carrying amount. The fair value of fixed maturity certificates of deposit is estimated using the rates currently offered forcertificates of deposits with similar remaining maturities. As of March 31, 2011 and December 31, 2010 the Bank did not carry any assets that were measured at fair value on a recurring basis. Assets measured at fair value on a nonrecurring basis The Bank has assets that under certain conditions are subject to measurement at fair value on a nonrecurring basis.These include assets that are measured at the lower of cost or market and had a fair value below cost at the end of the period as summarized below. Balance at 03/31/11 Level 1 Level 2 Level 3 Loans held for investment $ $
